Citation Nr: 1733144	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected for pseudo folliculitis barbae (PFB).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1996 and again from December 1999 to February 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In August 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issues of entitlement to service connection for sinus headaches or sinus pressure, to include as due to the service-connected allergic rhinitis, and for a scar on the Veteran's abdomen have been raised by the record by the Veteran's testimony at the October 2013 hearing.  However, the Veteran has not yet filed formal claims as to these issues with the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, in the event the Veteran does, in fact, file such claims with the AOJ.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

For the entire period on appeal, the Veteran's PFB has manifested in scattered small papules in the beard area, particularly the upper neck, involving approximately two percent of the entire body and 15 percent of the exposed surface area, no more than topical therapy required in the past 12-month period, and no more than one characteristic of disfigurement.  


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for pseudo folliculitis barbae (PFB) have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7899-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded a VA examination in September 2014, which is adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his PFB disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Increased Rating

The Veteran seeks a rating in excess of 10 for the service-connected PFB disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's PFB is rated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Because the Veteran's PFB affects his beard area, the relevant diagnostic codes are the ones that refer to the head, face, or neck, specifically Diagnostic Codes 7800, 7804, 7805, and 7806.

Diagnostic Code 7800 provides for ratings for disfigurement of the head, face, or neck.  A 10 percent rating is assigned for a scar with one characteristic of disfigurement (outlined below); a 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement; an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (1) following Diagnostic Code 7800.

Additional notes to Diagnostic Code 7800 provide the following:

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under the diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Diagnostic Code 7804, one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 

Under Diagnostic Code 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Diagnostic Code 7806 also allows for ratings under Codes 7800 through 7805 for disfigurement of the head, face, or neck or scars, depending on the predominant disability.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Analysis

On review of the record, the Board finds that the disability picture presented by the Veteran's PFB does not result in a disability rating higher than 10 percent for the entire appellate period.

The treatment notes do not include evidence of treatment for PFB.  In his June 2010 claim, the Veteran reported that his PFB results in burning with itching and bumps above the neck area on the left side of his face.  The Veteran reported using Benzoyl Peroxide Gel 10 percent Acne Treatment along with Tretinoin Cream 0.0023 percent.  A VA examination was conducted in August 2010 to determine to the severity of the Veteran's PFB symptoms.  The VA examiner noted that the Veteran did not currently have PFB at the time of the VA examination.  The Veteran's representative asserted in a June 2012 statement that the Veteran's PFB is disfiguring and therefore has a negative impact on his ability to earn a living.  

At a Board hearing in October 2013, the Veteran testified that his PFB results in daily irritation when he shaves.  He also stated that the burning, itching, and bumps make it hard to shave the left side of his face.  The Veteran reported using a Benzoyl Peroxide Gel and a transdermal cream, but still experiencing irritation.  The Veteran's representative stated that the Veteran's PFB covers more than 30 percent of the exposed area on his face.  The Veteran reported that the disfigurement caused him embarrassment, made him reluctant to go into public, and had impacted various interviews for work.  

A VA examination was conducted in September 2014 to evaluate the Veteran's skin disability.  The VA examiner diagnosed the Veteran with pseudofolliculitis barbae.  The Veteran reported he clips his beard instead of shaving, uses Retin-A cream every night, has nearly daily itching, and occasionally gets bumps.  The VA examiner noted that the Veteran's PFB causes multiple small punctate hyper-pigmented scars on the upper neck that are well-healed, non-tender, and cover an area of two square centimeters.  The Veteran reported constant or near constant use of Retin-A cream to treat his skin condition.  The VA examiner recorded scattered, small papules of one millimeter in the beard area, particularly on the upper neck.  The lesions were not inflamed or draining at the time.  The VA examiner opined that the involved area was approximately two percent of the total area and 15 percent of the exposed area and that the Veteran's PFB does not result in functional impact.  

The Veteran meets the criteria for a 10 percent rating under Diagnostic Code 7806 because his skin condition impacts less than five percent of his total body and less than 20 percent of the exposed affected area, according to the competent opinion of the September 2014 VA examiner.  The Board notes that the VA treatment notes do not indicate that the Veteran has sought treatment for this disability.  

The Veteran's representative did opine that the Veteran's PFB impacted 30 percent of the exposed area of his face, and the representative is competent to testify as to observable symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, it is unclear how the Veteran's representative came to this opinion.  There is no evidence the representative examined the Veteran closely or measured the relevant surface area of the Veteran's PFB.  The VA examiner's opinion was based on an in-person examination of the Veteran, the VA examiner reported measurements of the PFB, and the VA examiner provided an estimate of both the total skin area impacted and the exposed skin surface area impacted.  As such, the Board finds the opinion of the September 2014 VA examiner more persuasive than the opinion of the Veteran's representative.  

The Veteran has variously asserted that his PFB is worse than contemplated by the rating criteria, causes him embarrassment due to disfigurement, and impacts his ability to obtain employment.  The Veteran has not identified errors with or inadequacies in the September 2014 VA examiner's report.  Neither the Veteran nor his representative has identified Diagnostic Codes that more accurately represent the symptoms that he experiences.  As for the Veteran's claim of disfigurement, the Board notes that the criteria of Diagnostic Code 7800 contemplate specific characteristics of disfigurement.  However, the Veteran's PFB is not severe enough to warrant a rating under these criteria as noted by the September 2014 VA examiner.  The Veteran has no characteristics of disfigurement as his total scar area is two square centimeters and his papules are only one millimeter in size, with no evidence of elevated or depressed surface contour of the scar or adherence to underlying tissue.   Thus, the Board finds the Veteran's assertions of disfigurement less persuasive than the evaluation of the September 2014 VA examiner and concludes that the Veteran's current rating appropriately compensates his symptoms.

Moreover, VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment.  38 C.F.R. §§ 4.1, 4.15.  Thus, to the extent that the Veteran and his representative argue that the Veteran's PFB impairs his ability to obtain employment, this is already contemplated by the rating assigned.  38 C.F.R. § 4.1 (noting that the ratings represent the average impairment in working capacity and degrees of disability are considered adequate to compensate for considerable loss of working time).  The Veteran's current PFB symptoms do not meet the criteria for a higher rating and this is a recognition by the rating criteria that more severe manifestations of skin disabilities more significantly impact a veteran's ability to obtain and keep employment.  

The Board has also considered whether any alternate diagnostic codes would allow for a higher disability rating, but finds that none provide a higher rating.  The Veteran has no characteristics of disfigurement under Diagnostic Code 7800.  The September 2014 VA examiner noted a total scar area of two square centimeters and papules only  one millimeter in size, with no evidence of elevated or depressed surface contour of scar or adherence to underlying tissue.  Diagnostic Codes 7801, 7802, and 7804 are inapplicable.  The affected area of the Veteran's face and neck is not consistent with a higher rating under Diagnostic Code 7828 or 7829.  

The Federal Circuit recently held that under Diagnostic Code 7806, "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case."  Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at *11 (Fed. Cir. July 14, 2017).  Further, "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy.  Id. at *10.  The Veteran's use of topical creams to treat his PFB is limited to the affected area, his neck and face, not his whole body.  The Board finds that the Veteran's medication use is consistent with topical therapy, and thus a higher rating under Diagnostic Code 7806 or in the alternative under Diagnostic Codes 7816-7822 for systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  While the Veteran and his representative have not expressly claimed such entitlement, they have focused on symptoms that are not expressly listed in Diagnostic Code 7806.  However, Diagnostic Code 7800 contemplates disfiguring skin conditions and Diagnostic Code 7806 contemplates symptoms of dermatitis, also known as skin inflammation.  Complaints of burning, bumps, itching, difficulty shaving, and inflammation requiring use of a topical cream are not symptoms so unusual or exceptional for the Board to find that the record raises the issue of an extraschedular rating, especially without specific claims by the Veteran.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for service-connected for pseudo folliculitis barbae (PFB) is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


